Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2020, 12/08/2020 and 06/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species A-1 (Figures 8-9 and 13) in the reply filed on 12 May 2022 is acknowledged.  The traversal is on the ground(s) that the Office has not met its burden of stablishing that a serious burden would result if restriction were not required.  This is found persuasive, previous requirement for Restriction/Election is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8 of U.S. Patent No. 11,088,444. Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 1 is  recited in a broader form, Applicant claims the same structure by rearranged limitations without changing the scope of the claims. Please see table below for comparison and clarity.
Instant Application
U.S. Patent No. 11,088,444
Claim 1: An antenna device comprising: a dielectric substrate; 
an antenna part formed on a first surface of the dielectric substrate and having one or more antenna patterns configured to act as radiating elements; 
and a base plate formed on a second surface of the dielectric substrate and configured to act as an antenna ground contact surface, 












wherein the antenna patterns are each formed in a shape provided with at least one line pattern having a width which is narrower than the total width of the antenna patterns in a direction perpendicular to a resonance direction of resonating electromagnetic waves on the antenna patterns.
Claim 1: An antenna device comprising: a dielectric substrate;  
an antenna part formed on a second surface of the dielectric substrate and having one or more antenna patterns configured to act as radiating elements;
a base plate formed on a first surface of the dielectric substrate and configured to act as an antenna ground contact surface; 
conductor patterns is formed in a specific shape which is provided with at least one line pattern having a width which is narrower than the total width of the conductor patterns in the direction perpendicular to the resonance direction.
Claim 5: the antenna device wherein the line pattern is provided by forming, in the respective antenna patterns, one or more pattern-removed regions in which the pattern has been removed in a preset shape.
Claim 4: The antenna device wherein the conductor pattern formed in the specific shape is provided with one or more pattern-removed regions in which the pattern has been removed in a preset shape so that the line pattern is formed in a circumferential part of the pattern-removed regions.
Claim 9: The antenna device further comprising an internal pattern formed in the respective pattern-removed regions, the internal pattern being electrically isolated from the antenna patterns.
Claim 8: The antenna device wherein at least one of the one or more pattern-removed regions further comprises an internal pattern which is electrically isolated from the conductor patterns. 


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,088,444. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite: “the line pattern is provided on an area having a wider width from the feed point to the outer circumference of the antenna pattern when looking in the resonance direction from the feed point: and “the line pattern is provided on an area having a narrower width from the feed point to the outer circumference of the antenna pattern when looking in the resonance direction from the feed point”. It is unclear if Applicant in intending to claim each line pattern on the left and right of the antenna pattern independently (claim 3 claiming the right side of figure 8 and claim 4 claiming the left side of figure 8 with respect to the feed point), or if Applicant intends for each claim to refer to two separate embodiments. Further clarification is respectfully requested. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kawaguchi et al. (US Pub. 2018/0331432).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kawaguchi in figures 9-11 disclose an antenna device comprising: a dielectric substrate (21, see para. 44-47); an antenna part (antenna pattern 23) formed on a first surface of the dielectric substrate (21) and having one or more antenna patterns configured to act as radiating elements; and a base plate (ground pattern 22) formed on a second surface of the dielectric substrate (21) and configured to act as an antenna ground contact surface, wherein the antenna patterns are each formed in a shape provided with at least one line pattern having a width which is narrower than the total width of the antenna patterns in a direction perpendicular to a resonance direction of resonating electromagnetic waves on the antenna patterns.

Regarding claims 5-8, Kawaguchi in figures 9-11 disclose an antenna device wherein the line pattern is provided by forming, in the respective antenna patterns (23), one or more pattern-removed regions (openings 23 a-b) in which the pattern has been removed in a preset shape; 
wherein the line pattern (23) is provided at least between the respective pattern-removed regions (23a/23b) and the outer periphery of the respective antenna patterns (23); 
wherein the line pattern is provided at least between the pattern-removed regions (23a/23b); and
wherein the pattern-removed regions (23a/b) are each formed in a polygonal shape having at least a specific side which is a side along the resonance direction, and arranged in such a manner that the specific side forms the boundary of the line pattern.

Claims 1 -5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (JP H0537229, as disclosed in Applicant’s IDS).

Regarding claim 1, Harada in figures 1 and 2 discloses an antenna device comprising: a dielectric substrate (dielectric body 20); an antenna part (radiation conductor 50) formed on a first surface of the dielectric substrate (20) and having one or more antenna patterns configured to act as radiating elements; and a base plate (earth conductor 10) formed on a second surface of the dielectric substrate (20) and configured to act as an antenna ground contact surface, wherein the antenna patterns (50) are each formed in a shape provided with at least one line pattern having a width which is narrower than the total width of the antenna patterns (50) in a direction perpendicular to a resonance direction of resonating electromagnetic waves on the antenna patterns (50).

Regarding claim 2,  Harada in figures 1 and 2 discloses an antenna device wherein the line pattern is provided at least on a virtual line along the resonance direction passing through a feed point (51) of the respective antenna patterns (50). (Virtual line drawn on the side of slot H, intersecting feed point 51)

Regarding claim 3, as best understood, Harada in figures 1 and 2 discloses an antenna device wherein: a feed point (51) of the respective antenna patterns (50) is arranged at a position biased to one side of the resonance direction with respect to the center (50c) on a diagonal line of the antenna pattern (50), and; the line pattern (strip to the side of H) is provided on an area having a wider width from the feed point (51) to the outer circumference of the antenna pattern (50) when looking in the resonance direction from the feed point. (please see image reproduce below)

Regarding claim 4, as best understood, Harada in figures 1 and 2 discloses an antenna device wherein: a feed point (51) of the respective antenna patterns (50) is formed at a position biased to one side of the resonance direction with respect to the center (50c) on a diagonal line of the antenna pattern (50), and; the line pattern (strip to the side of H) is provided on an area having a narrower width from the feed point (51) to the outer circumference of the antenna pattern (50) when looking in the resonance direction from the feed point. (Please see image reproduced below)
[AltContent: textbox (area having a wider width)][AltContent: textbox (area having a narrower width)]
    PNG
    media_image1.png
    364
    424
    media_image1.png
    Greyscale


Regarding claim 5, Harada in figures 1 and 2 discloses an antenna device wherein the line pattern (50) is provided by forming, in the respective antenna patterns, one or more pattern-removed regions (notch H) in which the pattern has been removed in a preset shape.

Regarding claim 8, Harada in figures 1 and 2 discloses an antenna device wherein the pattern-removed regions (H) are each formed in a polygonal shape having at least a specific side which is a side along the resonance direction, and arranged in such a manner that the specific side forms the boundary of the line pattern.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claims 1 and 5 above, and further in view of Takei et al. (US Pat. 5,977,924, “Takei”).

Regarding claim 6, Harada in Figures 1-2 discloses an antenna device wherein the line pattern (50) is provided at least between the respective pattern-removed regions (H) and the outer periphery of the respective antenna patterns (50).
Moreover, for the sake of argument, Takei in figure 1A teaches an antenna device wherein the line pattern (1) is provided at least between the respective pattern-removed regions (2) and the outer periphery of the respective antenna patterns (1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Harada and Takei to form the claimed invention in order for each slot to have an effect on the polarization of the antenna device and radiate more effectively in the direction of electromagnetic propagation on the conductive surface. 

Regarding claim 7, Harada does not disclose wherein the line pattern is provided at least between the pattern-removed regions because Harada discloses only one pattern remove region (H).
However, Takei in figure 1A teaches an antenna device wherein the line pattern is provided at least between the pattern-removed regions (2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Harada and Takei to form the claimed invention in order for each slot to have an effect on the polarization of the antenna device and radiate more effectively in the direction of electromagnetic propagation on the conductive surface.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to claims 1 and 5 above, and further in view of Endo (JP 2003188636 A, with machine translation provided).

Regarding claims 9-10, Harada does not disclose: “further comprising an internal pattern formed in the respective pattern-removed regions, the internal pattern being electrically isolated from the antenna patterns; and 
wherein the internal pattern has a shape similar to the outer shape of the pattern-removed regions.”
However, Endo in figures 1 and 3-4 teaches an antenna device comprising an internal pattern (patch element 20) formed in the respective pattern-removed regions (hollow portion 11), the internal pattern (20) being electrically isolated from the antenna patterns (patch element 10); and 
wherein the internal pattern (20) has a shape similar to the outer shape of the pattern-removed regions (11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the internal patter formed in the patter-removed region of Endo in the antenna device of Harada to form the claimed invention in order to allow the antenna device to resonate in more than two frequencies (Endo para 6, p2 of provided translation)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845